 



Exhibit 10.ii


 
CREDIT AGREEMENT
Dated as of October 20, 2004
As Amended and Restated as of
December 12, 2005
Among
HUBBELL INCORPORATED,
HUBBELL CAYMAN LIMITED,
THE LENDERS PARTY HERETO,
CITIBANK, N.A.,
BANK OF AMERICA, N.A. and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agents
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
__________________________
J.P. MORGAN SECURITIES INC.,
as Sole Lead Arranger and Bookrunner
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
 
  ARTICLE I        
 
           
 
       Definitions and Accounting Terms        
 
           
SECTION 1.01.
  Definitions     1  
SECTION 1.02.
  Classification of Loans and Borrowings     13  
SECTION 1.03.
  Terms Generally     13  
SECTION 1.04.
  Accounting Terms; GAAP     13  
 
           
 
  ARTICLE II        
 
           
 
  The Credits        
 
           
SECTION 2.01.
  Commitments     14  
SECTION 2.02.
  Loans and Borrowings     14  
SECTION 2.03.
  Requests for Revolving Borrowings     15  
SECTION 2.04.
  Competitive Bid Procedure     15  
SECTION 2.05.
  Funding of Borrowings     18  
SECTION 2.06.
  Interest Elections     18  
SECTION 2.07.
  Termination and Reduction of Commitments     19  
SECTION 2.08.
  Repayment of Loans; Evidence of Debt     20  
SECTION 2.09.
  Prepayment of Loans     21  
SECTION 2.10.
  Fees     21  
SECTION 2.11.
  Interest     22  
SECTION 2.12.
  Alternate Rate of Interest     23  
SECTION 2.13.
  Increased Costs     23  
SECTION 2.14.
  Break Funding Payments     25  
SECTION 2.15.
  Taxes     25  
SECTION 2.16.
  Payments Generally; Pro Rata Treatment; Sharing of Setoffs     26  
SECTION 2.17.
  Mitigation Obligations; Replacement of Lenders     28  
SECTION 2.18.
  Increase in Commitments     28  
 
           
 
  ARTICLE III        
 
           
 
  Conditions Precedent to Loans        
 
           
SECTION 3.01.
  [Intentionally Omitted]     30  
SECTION 3.02.
  Each Borrowing     30  
 
           
 
  ARTICLE IV        
 
           
 
  Representations and Warranties        
 
           
SECTION 4.01.
  Organization and Good Standing     31  

i



--------------------------------------------------------------------------------



 



             
SECTION 4.02.
  Due Authorization     31  
SECTION 4.03.
  No Conflicts     31  
SECTION 4.04.
  Consents     31  
SECTION 4.05.
  Enforceable Obligations     31  
SECTION 4.06.
  Financial Condition     32  
SECTION 4.07.
  No Default     32  
SECTION 4.08.
  No Material Litigation     32  
SECTION 4.09.
  Taxes     32  
SECTION 4.10.
  Compliance with Law     32  
SECTION 4.11.
  ERISA     32  
SECTION 4.12.
  Investment and Holding Company     33  
SECTION 4.13.
  Environmental Laws     33  
 
           
 
  ARTICLE V        
 
           
 
  Affirmative Covenants        
 
           
SECTION 5.01.
  Information Covenants     33  
SECTION 5.02.
  Books and Records; Communication with Accountants     34  
SECTION 5.03.
  Compliance with Law     34  
SECTION 5.04.
  Payment of Taxes     34  
SECTION 5.05.
  Insurance     35  
SECTION 5.06.
  ERISA     35  
SECTION 5.07.
  Use of Proceeds     35  
 
           
 
  ARTICLE VI        
 
           
 
  Negative Covenants        
 
           
SECTION 6.01.
  Net Worth     35  
SECTION 6.02.
  Indebtedness     36  
SECTION 6.03.
  Consolidation, Merger     36  
SECTION 6.04.
  Transfer of Assets     37  
SECTION 6.05.
  Transactions with Affiliates     37  
SECTION 6.06.
  Liens     37  
SECTION 6.07.
  Swap Agreements     38  
SECTION 6.08.
  Subsidiary Borrower     38  
 
           
 
  ARTICLE VII        
 
           
 
  Events of Default        
 
           
SECTION 7.01.
  Events of Default     38  
 
           
 
  ARTICLE VIII        
 
           
 
  The Administrative Agent        

 



--------------------------------------------------------------------------------



 



             
 
  ARTICLE IX        
 
           
 
  Guarantee        
 
           
 
  ARTICLE X        
 
           
 
  Miscellaneous        
 
           
SECTION 10.01.
  Notices     45  
SECTION 10.02.
  Waivers; Amendments     46  
SECTION 10.03.
  Expenses; Indemnity; Damage Waiver     46  
SECTION 10.04.
  Successors and Assigns     47  
SECTION 10.05.
  Survival     50  
SECTION 10.06.
  Counterparts; Integration; Effectiveness     51  
SECTION 10.07.
  Severability     51  
SECTION 10.08.
  Right of Setoff     51  
SECTION 10.09.
  Governing Law; Jurisdiction; Consent to Service of Process     51  
SECTION 10.10.
  WAIVER OF JURY TRIAL     52  
SECTION 10.11.
  Headings     52  
SECTION 10.12.
  Confidentiality     52  
SECTION 10.13.
  Interest Rate Limitation     53  
SECTION 10.14.
  USA Patriot Act     53  
SECTION 10.15.
  Existing Credit Agreement; Effectiveness of the Amendment and Restatement    
53  
SECTION 10.16.
  Judgment     54  
 
           
EXHIBITS
           
 
           
Exhibit A
  Form of Assignment and Assumption        
Exhibit B-1
  Form of Opinion of the Borrower’s General Counsel        
Exhibit B-2
  Form of Opinion of Latham & Watkins LLP        
Exhibit C
  Form of Financial Covenant Compliance Certificate        
Exhibit D
  Form of Responsible Party Certificate        
Exhibit E-1
  Form of Revolving Loan Promissory Note        
Exhibit E-2
  Form of Competitive Loan Promissory Note        
 
            SCHEDULES        
 
            Schedule 2.01— Commitments         Schedule 4.08— Litigation        
Schedule 6.02— Indebtedness        

 



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT dated as of October 20, 2004, as amended and restated
as of December 12, 2005, among HUBBELL INCORPORATED, HUBBELL CAYMAN LIMITED, the
Lenders party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
W I T N E S S E T H :
          WHEREAS, the Company, the Lenders party thereto and JPMorgan Chase
Bank, N. A., as successor to JPMorgan Chase Bank, as administrative agent, are
parties to a Credit Agreement dated as of October 20, 2004, as amended and in
effect immediately prior to the Restatement Effective Date (the “Existing Credit
Agreement)”;
          WHEREAS, the Borrowers, the Lenders and the Administrative Agent are
parties to an Amendment and Restatement Agreement dated as of December 12, 2005
(the “Amendment and Restatement Agreement)”; and
          WHEREAS, subject to the satisfaction of the conditions set forth in
the Amendment and Restatement Agreement, the Existing Credit Agreement shall be
amended and restated as provided herein;
          NOW THEREFORE, IT IS AGREED:
ARTICLE I
Definitions and Accounting Terms
          SECTION 1.01. Definitions. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative agent for the Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with such Person.

1



--------------------------------------------------------------------------------



 



          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
          “Amendment and Restatement Agreement” has the meaning given to such
term in the recitals hereto.
          “Applicable Facility Fee Rate” means, for any day that percent per
annum set forth below opposite the Debt Ratings in effect on such day:

      Debt Ratings   Applicable Facility Fee (S&P/Moody’s)   Rate
Level 1
AA- or higher/Aa3 or higher
  0.060%
Level 2
A+/A1
  0.070%
Level 3
A/A2
  0.080%
Level 4
A-/A3
  0.090%
Level 5
BBB+/Baa1
  0.125%
Level 6
BBB or lower/Baa2 or lower
  0.150%

          “Applicable LIBOR Interest Addition” means, for any day that percent
per annum set forth below opposite the Debt Ratings in effect on such day:

          Applicable LIBOR Debt Ratings (S&P/Moody’s)   Interest Addition
Level 1
AA- or higher/Aa3 or higher
  0.115%
Level 2
A+/A1
  0.130%
Level 3
A/A2
  0.170%
Level 4
A-/A3
  0.260%
Level 5
BBB+/Baa1
  0.375%
Level 6
BBB or lower/Baa2 or lower
  0.475%

2



--------------------------------------------------------------------------------



 



          “Applicable Percentage” means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
          “Approved Fund” has the meaning assigned to such term in
Section 10.04.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrowers” means the Company and the Subsidiary Borrower.
          “Borrowing” means (a) Revolving Loans to the same Borrower of the same
Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect or (b) a
Competitive Loan or group of Competitive Loans to the same Borrower of the same
Type made on the same date and as to which a single Interest Period is in
effect.
          “Borrowing Request” means a request by either Borrower for a Revolving
Borrowing in accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender (or, for
purposes of Section 2.13(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive

3



--------------------------------------------------------------------------------



 



(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Competitive Loans.
          “CLO” has the meaning assigned to such term in Section 10.04.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.07, (b) increased from time to time pursuant to
Section 2.18 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. The initial amount
of each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Commitment,
as applicable. The initial aggregate amount of the Lenders’ Commitments is
$200,000,000.
          “Company” means Hubbell Incorporated, a Connecticut corporation.
          “Competitive Bid” means an offer by a Lender to make a Competitive
Loan in accordance with Section 2.04.
          “Competitive Bid Rate” means, with respect to any Competitive Bid, the
Margin or the Fixed Rate, as applicable, offered by the Lender making such
Competitive Bid.
          “Competitive Bid Request” means a request by either Borrower for
Competitive Bids in accordance with Section 2.04.
          “Competitive Loan” means a Loan made pursuant to Section 2.04.
          “Consistent Basis” means, with regard to the application of accounting
principles, accounting principles consistent in all material respects with the
accounting principles used and applied in preparation of the audited financial
statements previously delivered to the Lenders and referred to in Section 4.06,
except as to changes required or permitted by GAAP.
          “Continuing Directors” means the directors of the Company on the
Effective Date, and each other director, if, in each case, such other director’s
nomination is recommended by at least 66 ?% of the then Continuing Directors.
          “Controlled Group” means (i) the controlled group of corporations as
defined in Section 414(b) of the Code and the applicable regulations thereunder,
or (ii) the group of trades or businesses under common control as defined in
Section 414(c) of the Code and the applicable regulations thereunder, of which
the Company is a part or may become a part.

4



--------------------------------------------------------------------------------



 



          “Debt Ratings” means, as of any date of determination, the rating as
announced by Standard & Poor’s Ratings Group, Inc. (“S&P”) and Moody’s Investors
Services, Inc. (“Moody’s”) of
     (a) the Company’s senior unsecured long-term indebtedness for borrowed
money that is not Guaranteed by any other Person or subject to any other credit
enhancement; or
     (b) if the applicable rating agency does not have a rating in effect with
respect to the Company’s debt referred to in the foregoing clause (a), the
credit facility provided for herein or, if no such rating is in effect, the
rating of the Company’s other senior unsecured debt securities;
provided that, if the applicable Debt Ratings announced by S&P and Moody’s fall
within different levels, the higher Debt Rating shall govern for the purposes of
determining the Applicable Facility Fee Rate and the Applicable LIBOR Interest
Addition unless the Debt Ratings are more than one level apart, in which case
the level one level lower than the higher Debt Rating shall govern for the
purposes of determining the Applicable Facility Fee Rate and the Applicable
LIBOR Interest Addition. If either Moody’s or S&P shall not have in effect a
Debt Rating (other than by reason of the circumstances described in the next
succeeding sentence), then the Debt Rating of the rating agency which has a Debt
Rating in effect shall govern for purposes of determining the Applicable
Facility Fee Rate and the Applicable LIBOR Interest Addition. If the rating
system of Moody’s or S&P shall materially change, or if each such rating agency
shall cease to be in the business of rating corporate debt obligations or shall
not have in effect a Debt Rating, the Borrowers and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agencies, and, pending the
effectiveness of any such amendment, the Debt Ratings shall be determined by
reference to the ratings most recently in effect prior to such change or
cessation; provided further that after 90 days, if no such amendment becomes
effective, the Applicable Facility Fee Rate shall be 0.150% per annum and any
Eurodollar Loan then outstanding shall convert to an ABR Loan at the end of the
applicable Interest Period. Any change in the Debt Rating shall be effective as
of the date on which it is first announced by the applicable rating agency and
notice of such change shall be provided by the Company to the Administrative
Agent no more than five Business Days after the date of such announcement.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Dollars” and the symbol “$” means dollars constituting legal tender
for the payment of public and private debts in the United States of America.
          “Effective Date” means October 20, 2004, which is the date on which
the conditions specified in Section 3.01 of the Existing Credit Agreement were
satisfied (or waived in accordance with Section 9.02 of the Existing Credit
Agreement).

5



--------------------------------------------------------------------------------



 



          “Environmental Laws” means any applicable federal, state or local
statute, law, ordinance, code, rule, regulation, order, decree, permit or
license regulating, relating to, or imposing liability or standards of conduct
concerning, any environmental matters.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.
          “ERISA Affiliate” means each person (as defined in Section 3(9) of
ERISA) which, together with the Company or any Subsidiary, would be deemed to be
a member of the same Controlled Group.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate (or, in the
case of a Competitive Loan, the LIBO Rate).
          “Event of Default” has the meaning specified in Article VII.
          “Existing Credit Agreement” has the meaning given to such term in the
recitals hereto.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of either Borrower hereunder, (a) income or franchise taxes imposed
on (or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which either Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by either Borrower
under Section 2.17(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.15(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 2.15(a).
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

6



--------------------------------------------------------------------------------



 



          “Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed
Rate.
          “Foreign Lender” means, with respect to either Borrower, any Lender
that is organized under the laws of a jurisdiction other than that in which such
Borrower is located. For purposes of this definition, the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) all obligations of such Person in respect of Swap Agreements and (l) all
obligations of such Person to make lease payments or other payments under any
“synthetic lease”. The Indebtedness of any Person shall

7



--------------------------------------------------------------------------------



 



include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefore
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Intellectual Property” means all intellectual and similar property,
including inventions, designs, patents, patent registrations and applications,
trademarks, trademark registrations and applications, trade dress, service
marks, copyrights, copyright registrations and applications, know-how and trade
secrets.
          “Interest Election Request” means a request by either Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.06.
          “Interest Payment Date” means (a) with respect to any ABR Loan, the
last day of each March, June, September and December, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and (c) with respect to any Fixed
Rate Loan, the last day of the Interest Period applicable to the Borrowing of
which such Loan is a part and, in the case of a Fixed Rate Borrowing with an
Interest Period of more than 90 days’ duration (unless otherwise specified in
the applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing.
          “Interest Period” means (a) with respect to any Eurodollar Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of each Lender, nine or twelve months)
thereafter, as the applicable Borrower may elect and (b) with respect to any
Fixed Rate Borrowing, the period (which shall not be less than seven days or
more than 360 days) commencing on the date of such Borrowing and ending on the
date specified in the applicable Competitive Bid Request; provided that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

8



--------------------------------------------------------------------------------



 



          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which Dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
          “Lien” means any interest in property securing any obligation owed to,
or a claim by, a Person other than the owner of the property, and including but
not limited to the lien or security interest arising from a mortgage,
encumbrance, pledge or security agreement. For the purposes of this Agreement,
the Company and any Subsidiary shall be deemed to be the owner of any property
which it has acquired or holds subject to a conditional sale agreement,
financing lease, or other arrangement pursuant to which title to the property
has been retained by or vested in some other Person for security purposes.
          “Loan” means a loan made by a Lender to a Borrower pursuant to this
Agreement.
          “Margin” means, with respect to any Competitive Loan bearing interest
at a rate based on the LIBO Rate, the marginal rate of interest, if any, to be
added to or subtracted from the LIBO Rate to determine the rate of interest
applicable to such Loan, as specified by the Lender making such Loan in its
related Competitive Bid.
          “Material Adverse Effect” means a material adverse effect on (i) the
business, assets, operations or condition (financial or otherwise) of the
Company and its Subsidiaries, taken as a whole, (ii) the ability of a Borrower
to perform its payment obligations under this Agreement or (iii) the validity or
enforceability of this Agreement, or the rights and remedies of the Lenders
hereunder.
          “Maturity Date” means October 20, 2009.
          “Multiemployer Plan” means an employee pension benefit plan within the
meaning of Section 4001(a)(3) of ERISA to which any member of the Controlled
Group is then making or accruing an obligation to make contributions or has
within the preceding three plan

9



--------------------------------------------------------------------------------



 



years made contributions, including for these purposes any Person which ceased
to be a member of the Controlled Group during such three year period.
          “Net Worth” means, at any date, stockholders’ equity of the Company at
such time determined in accordance with GAAP applied on a Consistent Basis.
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
          “Participant” has the meaning set forth in Section 10.04.
          “PBGC” means the Pension Benefit Guaranty Corporation established
under ERISA, and any successor thereto.
          “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance or other social
security laws or regulations (other than ERISA);
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
and
     (e) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary.
          “Person” means any individual, partnership, joint venture, limited
liability company, firm, corporation, association, trust or other enterprise
(whether or not incorporated), or any Governmental Authority.
          “Plan” means any multiemployer or single-employer plan as defined in
Section 4001 of ERISA, which is maintained, or at any time during the three
calendar years preceding the date of this Agreement was maintained, for
employees of the Company, any Subsidiary or an ERISA Affiliate.

10



--------------------------------------------------------------------------------



 



          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, N. A. as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
          “Principal Property” means, in respect of any Lien: (a) any
manufacturing facility of, or other real property owned by, the Company or any
of its Subsidiaries located in the United States of America, (b) any accounts
receivable, inventory or Intellectual Property of the Company or any of its
domestic Subsidiaries or (c) any shares of capital stock, other equity ownership
interests or intercompany indebtedness of any Subsidiary that owns any of the
foregoing.
          “Register” has the meaning set forth in Section 10.04.
          “Regulation D” means Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.
          “Regulation T, U or X” means Regulation T, U or X, as applicable, of
the Board as from time to time in effect and any successor to all or a portion
thereof establishing margin requirements.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time; provided
that, for purposes of declaring the Loans to be due and payable pursuant to
Article VII, and for all purposes after the Commitments expire or terminate, the
outstanding Competitive Loans of the Lenders shall be included in their
respective Revolving Credit Exposures in determining the Required Lenders.
          “Responsible Party” means the chief executive officer, president or
chief financial officer of the Company.
          “Restatement Effective Date” has the meaning specified in the
Amendment and Restatement Agreement.
          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the outstanding principal amount of such Lender’s Revolving Loans at such
time.
          “Revolving Loan” means a Loan made pursuant to Section 2.03.
          “Significant Subsidiary” means, at any time, any Subsidiary that would
be a “significant subsidiary” within the meaning of Regulation S-X of the
Securities and Exchange Commission.

11



--------------------------------------------------------------------------------



 



          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D). Such reserve percentages
shall include those imposed pursuant to such Regulation D. Eurodollar Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
          “Subsidiary” means with respect to a Person, at any date, (i) any
corporation more than 50% of whose stock of any class or classes having by the
terms thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time, any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, and (ii) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries has more than a 50% equity interest at any time. Except as
otherwise expressly provided, all references herein to “Subsidiary” shall mean a
Subsidiary of the Company.
          “Subsidiary Borrower” means Hubbell Cayman Limited, a Cayman Islands
corporation and a wholly owned Subsidiary.
          “Subsidiary Obligations” means (a) the obligation of the Subsidiary
Borrower to pay the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans made to it, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (b) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Subsidiary Borrower
under this Agreement.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or the Subsidiaries shall be a Swap Agreement.

12



--------------------------------------------------------------------------------



 



          “Tangible Net Worth” means, at any date, the excess of total assets
over total liabilities of the Company and its Subsidiaries as of such date
determined on a consolidated basis in accordance with GAAP applied on Consistent
Basis, excluding, however, from the determination of total assets (i) goodwill,
capitalized research and development expenses, Intellectual Property, licenses
and rights if any in respect thereof, and other similar intangibles and (ii) any
items not included in clause (i) above which are treated as intangibles in
conformity with GAAP.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Total Capitalization” means, at any date, the sum of (a) total
Indebtedness of the Company and its Subsidiaries on a consolidated basis as of
such date and (b) Net Worth as of such date.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate, the Alternate
Base Rate or, in the case of a Competitive Loan or Borrowing, the LIBO Rate or a
Fixed Rate.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance

13



--------------------------------------------------------------------------------



 



with GAAP, as in effect from time to time; provided that, if the Company
notifies the Administrative Agent that the Company requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Company that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
ARTICLE II
The Credits
          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Company or the
Subsidiary Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment, (b) the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans exceeding the total Commitments or (c) the sum of the total
Revolving Credit Exposures with respect to Revolving Loans to the Subsidiary
Borrower plus the aggregate principal amount of outstanding Competitive Loans to
the Subsidiary Borrower exceeding $25,000,000. Within the foregoing limits and
subject to the terms and conditions set forth herein, each Borrower may borrow,
prepay and reborrow Revolving Loans.
          SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Commitments. Each Competitive Loan
shall be made in accordance with the procedures set forth in Section 2.04. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments and Competitive Bids of the Lenders are several and no Lender shall
be responsible for any other Lender’s failure to make Loans as required.
          (b) Subject to Section 2.12, (i) each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the applicable Borrower
may request in accordance herewith, and (ii) each Competitive Borrowing shall be
comprised entirely of Eurodollar Loans or Fixed Rate Loans as the applicable
Borrower may request in accordance herewith. Each Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that an ABR Revolving Borrowing may be in an

14



--------------------------------------------------------------------------------



 



aggregate amount that is equal to the entire unused balance of the total
Commitments. Each Competitive Borrowing shall be in an aggregate amount that is
an integral multiple of $1,000,000 and not less than $5,000,000. Borrowings of
more than one Type and Class may be outstanding at the same time; provided that
there shall not at any time be more than a total of 15 Eurodollar Revolving
Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, a Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
          SECTION 2.03. Requests for Revolving Borrowings. To request a
Revolving Borrowing, the applicable Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 11:00 a.m., New York City time, one Business Day before the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the applicable Borrower. Each such telephonic
and written Borrowing Request shall specify the following information in
compliance with Section 2.02:
     (i) the Borrower in respect of the requested Borrowing;
     (ii) the aggregate amount of the requested Borrowing;
     (iii) the date of such Borrowing, which shall be a Business Day;
     (iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (v) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (vi) the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.05.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower shall be deemed to have selected an Interest Period of
one month’s duration. If no election as to the identity of the Borrower is
specified, the requested Borrowing shall be made to the Company. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
          SECTION 2.04. Competitive Bid Procedure. (a) Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
either Borrower may

15



--------------------------------------------------------------------------------



 



request Competitive Bids and may (but shall not have any obligation to) accept
Competitive Bids and borrow Competitive Loans; provided that (i) the sum of the
total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans at any time shall not exceed the total Commitments
and (ii) the sum of the total Revolving Credit Exposures with respect to
Revolving Loans made to the Subsidiary Borrower plus the aggregate principal
amount of outstanding Competitive Loans made to the Subsidiary Borrower at any
time shall not exceed $25,000,000. To request Competitive Bids, the applicable
Borrower shall notify the Administrative Agent of such request by telephone, in
the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, four Business Days before the date of the proposed Borrowing and, in the
case of a Fixed Rate Borrowing, not later than 10:00 a.m., New York City time,
one Business Day before the date of the proposed Borrowing; provided that the
Borrowers may submit up to (but not more than) two Competitive Bid Requests on
the same day, but a Competitive Bid Request shall not be made within five
Business Days after the date of any previous Competitive Bid Request, unless any
and all such previous Competitive Bid Requests shall have been withdrawn or all
Competitive Bids received in response thereto rejected. Each such telephonic
Competitive Bid Request shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Competitive Bid Request in a form
approved by the Administrative Agent and signed by the applicable Borrower. Each
such telephonic and written Competitive Bid Request shall specify the following
information in compliance with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed
Rate Borrowing;
     (iv) the Interest Period to be applicable to such Borrowing, which shall be
a period contemplated by the definition of the term “Interest Period”;
     (v) the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.05; and
     (vi) the identity of the Borrower in respect of such Borrowing.
Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.
          (b) Each Lender may (but shall not have any obligation to) make one or
more Competitive Bids to the applicable Borrower in response to a Competitive
Bid Request. Each Competitive Bid by a Lender must be in a form approved by the
Administrative Agent and must be received by the Administrative Agent by
telecopy, in the case of a Eurodollar Competitive Borrowing, not later than 9:30
a.m., New York City time, three Business Days before the proposed date of such
Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not later than
9:30 a.m., New York City time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by the Administrative

16



--------------------------------------------------------------------------------



 



Agent may be rejected by the Administrative Agent, and the Administrative Agent
shall notify the applicable Lender as promptly as practicable. Each Competitive
Bid shall specify (i) the principal amount (which shall be a minimum of
$5,000,000 and an integral multiple of $1,000,000 and which may equal the entire
principal amount of the Competitive Borrowing requested by the applicable
Borrower) of the Competitive Loan or Loans that the Lender is willing to make,
(ii) the Competitive Bid Rate or Rates at which the Lender is prepared to make
such Loan or Loans (expressed as a percentage rate per annum in the form of a
decimal to no more than four decimal places) and (iii) the Interest Period
applicable to each such Loan and the last day thereof.
          (c) The Administrative Agent shall promptly notify the applicable
Borrower by telecopy of the Competitive Bid Rate and the principal amount
specified in each Competitive Bid and the identity of the Lender that shall have
made such Competitive Bid.
          (d) Subject only to the provisions of this paragraph, the applicable
Borrower may accept or reject any Competitive Bid. Such Borrower shall notify
the Administrative Agent by telephone, confirmed by telecopy in a form approved
by the Administrative Agent, whether and to what extent it has decided to accept
or reject each Competitive Bid, in the case of a Eurodollar Competitive
Borrowing, not later than 10:30 a.m., New York City time, three Business Days
before the date of the proposed Competitive Borrowing, and in the case of a
Fixed Rate Borrowing, not later than 10:30 a.m., New York City time, on the
proposed date of the Competitive Borrowing; provided that (i) the failure of
such Borrower to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) such Borrower shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if such Borrower rejects a Competitive Bid made
at a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive
Bids accepted by such Borrower shall not exceed the aggregate amount of the
requested Competitive Borrowing specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) above, such
Borrower may accept Competitive Bids at the same Competitive Bid Rate in part,
which acceptance, in the case of multiple Competitive Bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid, and (v) except pursuant to clause (iv) above, no Competitive
Bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount of $5,000,000 and an integral multiple of $1,000,000;
provided further that if a Competitive Loan must be in an amount less than
$5,000,000 because of the provisions of clause (iv) above, such Competitive Loan
may be for a minimum of $1,000,000 or any integral multiple thereof, and in
calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to clause
(iv) the amounts shall be rounded to integral multiples of $1,000,000 in a
manner determined by such Borrower. A notice given by such Borrower pursuant to
this paragraph shall be irrevocable.
          (e) The Administrative Agent shall promptly notify each bidding Lender
by telecopy whether or not its Competitive Bid has been accepted (and, if so,
the amount and Competitive Bid Rate so accepted), and each successful bidder
will thereupon become bound, subject to the terms and conditions hereof, to make
the Competitive Loan in respect of which its Competitive Bid has been accepted.

17



--------------------------------------------------------------------------------



 



          (f) If the Administrative Agent shall elect to submit a Competitive
Bid in its capacity as a Lender, it shall submit such Competitive Bid directly
to the applicable Borrower at least one quarter of an hour earlier than the time
by which the other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.
          SECTION 2.05. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the applicable Borrower by promptly crediting the amounts so received, in
like funds, to an account of the such Borrower maintained with the
Administrative Agent in New York City and designated by such Borrower in the
applicable Borrowing Request or Competitive Bid Request.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of such Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
          SECTION 2.06. Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the
applicable Borrower may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurodollar Revolving Borrowing,
may elect Interest Periods therefor, all as provided in this Section. The
applicable Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Competitive Borrowings which may not
be converted or continued.
          (b) To make an election pursuant to this Section, the applicable
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such

18



--------------------------------------------------------------------------------



 



election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the applicable Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the applicable Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Revolving Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
          SECTION 2.07. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
          (b) The Company may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is not less than $1,000,000 or an integral multiple
thereof and (ii) the Company shall not terminate

19



--------------------------------------------------------------------------------



 



or reduce the Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.09, the sum of the Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
would exceed the total Commitments.
          (c) The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
          SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) Each Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
owed by such Borrower on the Maturity Date and (ii) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Competitive Loan owed by such Borrower on the last day of the Interest Period
applicable to such Loan.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Borrower thereof, the
Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of either Borrower to
repay the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by (i) a
Revolving Loan promissory note substantially in the form of Exhibit E-1 (or such
other form approved by the applicable Borrower and the Administrative Agent,
such approval not to be unreasonably withheld) or (ii) a Competitive Loan
promissory note substantially in the form of Exhibit E-2 (or such other form
approved by the applicable Borrower and the Administrative

20



--------------------------------------------------------------------------------



 



Agent, such approval not to be unreasonably withheld). In such event, the
applicable Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).
          SECTION 2.09. Prepayment of Loans. (a) Each Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section;
provided that the Borrowers shall not have the right to prepay any Competitive
Loan without the prior consent of the Lender thereof.
          (b) The applicable Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment and (ii) in
the case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m.,
New York City time, one Business Day before the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.07, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.07. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.11.
          SECTION 2.10. Fees. (a) The Company agrees to pay to the
Administrative Agent for the account of each Lender a facility fee, which shall
accrue at the Applicable Facility Fee Rate on the daily amount of the Commitment
of such Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates;
provided that, if such Lender continues to have any Revolving Credit Exposure
after its Commitment terminates, then such facility fee shall continue to accrue
on the daily amount of such Lender’s Revolving Credit Exposure from and
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any Revolving Credit Exposure. Accrued
facility fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any facility fees accruing after the date on which the Commitments
terminate shall be payable on demand. All facility fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

21



--------------------------------------------------------------------------------



 



          (b) The Company agrees to pay to the Administrative Agent for the
account of each Lender ratably in accordance with such Lender’s Commitment a
utilization fee, which shall accrue at a rate equal to 0.125% per annum on all
outstanding Loans for each day that the aggregate outstanding Loans are in
excess of 50% of the then aggregate Commitments; provided that, if any Lender
continues to have any Loans outstanding after the Commitments terminate, then
such utilization fee shall continue to accrue on such Loans during any period
that such Lender continues to have any Loans outstanding. Accrued utilization
fees shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any utilization fees accruing after the date on which the Commitments terminate
shall be payable on demand. All utilization fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
          (c) The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of facility fees and utilization fees, to the Lenders. Fees paid shall
not be refundable under any circumstances.
          SECTION 2.11. Interest. (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
(i) in the case of a Eurodollar Revolving Loan, at the Adjusted LIBO Rate for
the Interest Period in effect for such Borrowing plus the Applicable LIBOR
Interest Addition, or (ii) in the case of a Eurodollar Competitive Loan, at the
LIBO Rate for the Interest Period in effect for such Borrowing plus (or minus,
as applicable) the Margin applicable to such Loan.
          (c) Each Fixed Rate Loan shall bear interest at the Fixed Rate
applicable to such Loan.
          (d) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by either Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
          (e) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued

22



--------------------------------------------------------------------------------



 



interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
          (f) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
          SECTION 2.12. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
          (b) the Administrative Agent is advised by the Required Lenders (or,
in the case of a Eurodollar Competitive Loan, the Lender that is required to
make such Loan) that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) any
request by either Borrower for a Eurodollar Competitive Borrowing shall be
ineffective; provided that if the circumstances giving rise to such notice do
not affect all the Lenders, then requests by a Borrower for Eurodollar
Competitive Borrowings may be made to Lenders that are not affected thereby.
          SECTION 2.13. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
     (ii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans or Fixed Rate Loans made
by such Lender;

23



--------------------------------------------------------------------------------



 



and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then the Company will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.
          (b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Company will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
          (c) If the cost to any Lender of making or maintaining any Loan to the
Subsidiary Borrower is increased (or the amount of any sum received or
receivable by any Lender (or its applicable lending office) is reduced) by an
amount deemed in good faith by such Lender to be material, by reason of the fact
that the Subsidiary Borrower is incorporated in, or conducts business in, a
jurisdiction outside the United States, the Subsidiary Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
increased cost or reduction suffered.
          (d) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a), (b) or (c) of this Section shall be delivered to
the Company and shall be conclusive absent manifest error. The Company or the
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
          (e) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Company shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
          (f) Notwithstanding the foregoing provisions of this Section, a Lender
shall not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

24



--------------------------------------------------------------------------------



 



          SECTION 2.14. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan or Fixed Rate Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan or Fixed Rate Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.09(b) and is revoked in accordance
therewith), (d) the failure to borrow any Competitive Loan after accepting the
Competitive Bid to make such Loan, or (e) the assignment of any Eurodollar Loan
or Fixed Rate Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the applicable Borrower pursuant to
Section 2.17, then, in any such event, the Company or the Company shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for Dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company or the applicable Borrower shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.
          SECTION 2.15. Taxes. (a) Any and all payments by or on account of any
obligation of either Borrower hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if
either Borrower shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Borrower shall make such deductions
and (iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The relevant Borrower shall indemnify the Administrative Agent and
each Lender, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of such Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or

25



--------------------------------------------------------------------------------



 



legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to either
Borrower by a Lender or by the Administrative Agent on its own behalf or on
behalf of a Lender shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by either Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which either
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to such Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by such Borrower as will permit such payments to be
made without withholding or at a reduced rate.
          (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by either Borrower or with respect to which either
Borrower has paid additional amounts pursuant to this Section 2.15, it shall pay
over such refund to such Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 2.15 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
either Borrower or any other Person.
          SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of
Setoffs. (a) Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or of amounts payable under
Section 2.13, 2.14 or 2.15, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except that payments pursuant to Sections 2.13,
2.14, 2.15 and 10.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment

26



--------------------------------------------------------------------------------



 



shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amount of
principal then due to such parties.
          (c) If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Revolving Loans
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by either Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Company or any Subsidiary (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if such Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(b) or 2.16(d), then the Administrative Agent may,
in its discretion

27



--------------------------------------------------------------------------------



 



(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
          SECTION 2.17. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.13, or if either Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b) If any Lender requests compensation under Section 2.13, or if
either Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
(other than any outstanding Competitive Loans held by it) to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Company shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans (other than Competitive
Loans) and accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the applicable Borrower or Borrowers (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.15, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Company to require
such assignment and delegation cease to apply.
          SECTION 2.18. Increase in Commitments. (a) The Company may, by written
notice to the Administrative Agent (which shall promptly deliver a copy to each
of the Lenders), request that the total Commitments be increased by an amount
not less than $25,000,000 for any such increase; provided that after giving
effect to any such increase the sum of the total Commitments shall not exceed
$250,000,000 minus any amount by which the Commitments shall have been reduced
pursuant to Section 2.07. Such notice shall set forth the amount of the
requested increase in the total Commitments and the date on which such increase
is requested to become effective (which shall be not less than 10 Business Days
or more than 60 days after the date of such notice), and shall offer each Lender
the opportunity to increase its Commitment by its Applicable Percentage of the
proposed increased amount. Each Lender shall, by notice to the

28



--------------------------------------------------------------------------------



 



Company and the Administrative Agent given not more than 10 days after the date
of the Company’s notice, either agree to increase its Commitment by all or a
portion of the offered amount (each Lender so agreeing being an “Increasing
Lender”) or decline to increase its Commitment (and any Lender that does not
deliver such a notice within such period of 10 days shall be deemed to have
declined to increase its Commitment). In the event that, on the 10th day after
the Company shall have delivered a notice pursuant to the first sentence of this
paragraph, the Lenders shall have agreed pursuant to the preceding sentence to
increase their Commitments by an aggregate amount less than the increase in the
total Commitments requested by the Company, the Company may arrange for one or
more banks or other financial institutions (any such bank or other financial
institution referred to in this clause (a) being called an “Augmenting Lender”),
which may include any Lender, to extend Commitments or increase their existing
Commitments in an aggregate amount equal to the unsubscribed amount; provided
that each Augmenting Lender, if not already a Lender hereunder, shall be subject
to the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and the Company and each Augmenting Lender shall execute
all such documentation as the Administrative Agent shall reasonably specify to
evidence its Commitment and/or its status as a Lender hereunder. Any increase in
the total Commitments may be made in an amount which is less than the increase
requested by the Company if the Company is unable to arrange for, or chooses not
to arrange for, Augmenting Lenders.
          (b) On the effective date (the “Increase Effective Date”) of any
increase in the total Commitments pursuant to this Section 2.18 (the “Commitment
Increase”), if any Revolving Loans are outstanding, the Borrowers (i) shall
prepay all Revolving Loans then outstanding (including all accrued but unpaid
interest thereon) and (ii) may, at their option, fund such prepayment by
simultaneously borrowing Revolving Loans of the Types and for the Interest
Periods specified in one or more Borrowing Requests delivered pursuant to
Section 2.03, which Revolving Loans shall be made by the Lenders (including the
Increasing Lenders and the Augmenting Lenders, if any) ratably in accordance
with their respective Commitments (calculated after giving effect to the
Commitment Increase). The payments made pursuant to clause (i) above in respect
of each Eurodollar Loan shall be subject to indemnification by the Borrowers
pursuant to the provisions of Section 2.14 if the Increase Effective Date occurs
other than on the last day of the Interest Period relating thereto.
          (c) Increases and new Commitments created pursuant to this
Section 2.18 shall become effective on the date specified in the notice
delivered by the Company pursuant to the first sentence of paragraph (a) above;
provided that the Company may, with the consent of the Administrative Agent
(such consent not to be unreasonably withheld), extend such date by up to
30 days by delivering written notice to the Administrative Agent no less than
three Business Days prior to the date specified in the notice delivered by the
Company pursuant to the first sentence of paragraph (a) above.
          (d) Notwithstanding the foregoing, no increase in the total
Commitments (or in the Commitment of any Lender) or addition of an Augmenting
Lender shall become effective under this Section unless, (i) on the date of such
increase, the conditions set forth in clauses (b) and (c) of Section 3.02 shall
be satisfied and the Administrative Agent shall have received a certificate to
that effect dated such date and executed by a Responsible Officer of the
Company, and (ii) if required by the Administrative Agent, the Administrative
Agent shall have received

29



--------------------------------------------------------------------------------



 



(with sufficient copies for each of the Lenders) documents consistent with those
delivered on the Restatement Effective Date under clauses (c) and (e) of
Section 3 of the Amendment and Restatement Agreement.
ARTICLE III
Conditions Precedent to Loans
          SECTION 3.01. [Intentionally Omitted].
          SECTION 3.02. Each Borrowing. The obligation of each Lender to make a
Loan on the occasion of any Borrowing is subject to the satisfaction of the
following conditions:
          (a) the Administrative Agent shall have received written notice of the
applicable Borrower’s intent to borrow if required by Article II;
          (b) the representations and warranties of the Company set forth in
Article IV (other than the representation set forth in Section 4.08 and the
representation set forth in the last sentence of Section 4.06) shall be true and
correct on and as of the date of such Borrowing with the same effect as though
such representations and warranties had been made on and as of such date, except
to the extent that such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date;
          (c) at the time of (and after giving effect to) such Borrowing, no
Default shall have occurred and be continuing; and
          (d) immediately after giving effect to such Borrowing:
     (i) the Revolving Credit Exposure of each Lender shall not exceed such
Lender’s Commitment;
     (ii) the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans shall not exceed the total
Commitments at such time; and
     (iii) the sum of the total Revolving Credit Exposures with respect to
Revolving Loans to the Subsidiary Borrower plus the aggregate principal amount
of outstanding Competitive Loans to the Subsidiary Borrower shall not exceed
$25,000,000;
Each Borrowing shall be deemed to constitute a representation and warranty by
the Company and the applicable Borrower on the date thereof as to the matters
specified in paragraphs (b), (c) and (d) of this Section.

30



--------------------------------------------------------------------------------



 



ARTICLE IV
Representations and Warranties
          The Company hereby represents and warrants to the Administrative Agent
and the Lenders that:
          SECTION 4.01. Organization and Good Standing. Each of the Company and
its Subsidiaries is a corporation duly incorporated, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, is duly
qualified and in good standing as a foreign corporation authorized to do
business in every jurisdiction where the failure to so qualify would have a
Material Adverse Effect, and has the requisite corporate power and authority to
own its properties and to carry on its business as now conducted and as proposed
to be conducted.
          SECTION 4.02. Due Authorization. Each Borrower (i) has the corporate
power and requisite authority to execute, deliver and perform this Agreement and
(ii) is duly authorized to, and has been authorized by all necessary corporate
action, to execute, deliver and perform this Agreement.
          SECTION 4.03. No Conflicts. Neither the execution and delivery of this
Agreement by the Borrowers, nor the consummation of the transactions
contemplated herein, nor performance by either Borrower of and compliance with
the terms and provisions hereof will (i) violate or conflict with any provision
of either Borrower’s articles of incorporation or bylaws, (ii) violate,
contravene or materially conflict with any law, regulation (including
Regulation U or Regulation X), order, writ, judgment, injunction, decree or
permit applicable to it, (iii) violate, contravene or materially conflict with
contractual provisions of, or cause an event of default under, any indenture,
loan agreement, mortgage, deed of trust, contract or other agreement or
instrument to which either Borrower is a party or by which either Borrower may
be bound or (iv) result in or require the creation of any Lien upon or with
respect to either Borrower’s properties, except to the extent that any such
violation, contravention, conflict or Lien referred to in the foregoing clauses
(ii), (iii) or (iv) could not reasonably be expected to have a Material Adverse
Effect.
          SECTION 4.04. Consents. No consent, approval, authorization or order
of, or filing, registration or qualification with, any Governmental Authority or
third party is required in connection with the execution, delivery or
performance of this Agreement, except to the extent that the failure to obtain
such consents, approvals, authorization or orders, or to make any such filing,
registration or qualification, could not reasonably be expected to have a
Material Adverse Effect.
          SECTION 4.05. Enforceable Obligations. This Agreement has been duly
executed and delivered by each Borrower and constitutes a legal, valid and
binding obligation of such Borrower enforceable in accordance with its terms,
except as may be limited by bankruptcy or insolvency laws or similar laws
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and any implied covenant of good
faith and fair dealing.

31



--------------------------------------------------------------------------------



 



          SECTION 4.06. Financial Condition. The financial statements and
financial information provided to the Lenders, consisting of (a) an audited
consolidated balance sheet of the Company and its Subsidiaries dated as of
December 31, 2004, together with related consolidated statements of income,
stockholders’ equity and changes in financial position or cash flow certified by
PricewaterhouseCoopers LLP, the Company’s independent certified public
accountants, and (b) a Company prepared unaudited consolidated balance sheet of
the Company and its Subsidiaries dated as of June 30, 2005, together with
related consolidated statements of income, stockholders’ equity and changes in
financial position or cash flow certified by the Company’s chief financial
officer, fairly represent in all material respects the financial condition of
the Company and its Subsidiaries as of such respective dates and for such
periods and such financial statements were prepared in accordance with GAAP
applied on a Consistent Basis, subject to normal year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in the
foregoing clause (b). Since December 31, 2004, there have occurred no changes or
circumstances which have had or are likely to have a Material Adverse Effect.
          SECTION 4.07. No Default. No Default presently exists.
          SECTION 4.08. No Material Litigation. Except as disclosed in
Schedule 4.08, there are no actions, suits or legal, equitable, arbitration or
administrative proceedings, pending or, to the knowledge of the Company,
threatened against the Company or any of its Subsidiaries which could reasonably
be expected to have a Material Adverse Effect.
          SECTION 4.09. Taxes. The Company has filed, or caused to be filed, all
tax returns (federal, state, local and foreign) required to be filed and paid
all amounts of Taxes shown thereon to be due (including interest and penalties)
and has paid all other taxes, fees, assessments and other governmental charges
(including mortgage recording taxes, documentary stamp taxes and intangibles
taxes) owing (or necessary to preserve any Liens in favor of the Lenders), by it
or its Subsidiaries, except for such Taxes (i) which are not yet delinquent,
(ii) which are being contested in good faith and by proper proceedings, and
against which adequate reserves are being maintained in accordance with GAAP or
(iii) which, if not paid, could not reasonably be expected to have a Material
Adverse Effect.
          SECTION 4.10. Compliance with Law. The Company and each of its
Subsidiaries is in compliance with all laws, rules, regulations, orders and
decrees (including Environmental Laws) applicable to it or to its properties,
except for such laws, rules, regulations, orders and decrees noncompliance with
which could not reasonably be expected to have a Material Adverse Effect.
          SECTION 4.11. ERISA. Except, in the case of any of the following, for
matters which would not have a Material Adverse Effect, (i) no Reportable Event
(as defined in ERISA) has occurred and is continuing with respect to any Plan;
(ii) as of the end of the most recent Plan year, no Plan has an unfunded current
liability (determined under Section 412 of the Code) or an accumulated funding
deficiency; (iii) no proceedings have been instituted, or, to the knowledge of
the Company, planned, to terminate any Plan; (iv) neither the Company, any
Subsidiary or any ERISA Affiliate, nor any duly-appointed administrator of a
Plan has instituted or intends to institute proceedings to withdraw from any
Multiemployer Plan; and (v) each Plan has been

32



--------------------------------------------------------------------------------



 



maintained and funded in all material respects with its terms and with the
provisions of ERISA applicable thereto.
          SECTION 4.12. Investment and Holding Company. Neither Borrower is an
“investment company,” as such term is defined in the Investment Company Act of
1940 or a “holding company” as defined in the Public Utility Holding Company Act
of 1935.
          SECTION 4.13. Environmental Laws. The Company and each Subsidiary is
in compliance with all applicable Environmental Laws, except to the extent that
noncompliance therewith could not reasonably be expected to have a Material
Adverse Effect.
ARTICLE V
Affirmative Covenants
          The Company hereby covenants and agrees that so long as the
Commitments are in effect and until the Loans, together with interest, fees and
other obligations which are then due and payable hereunder, have been paid in
full:
          SECTION 5.01. Information Covenants. The Company will furnish, or
cause to be furnished, to the Administrative Agent and each Lender:
          (a) Annual Financial Statements. As soon as available and in any event
within 90 days after the close of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year together with related consolidated statements of income and
retained earnings and of cash flows for such fiscal year, setting forth in
comparative form consolidated figures for the preceding fiscal year examined by
PricewaterhouseCoopers LLP, the Company’s independent certified public
accountants, whose opinion shall be to the effect that such financial statements
have been prepared in accordance with GAAP applied on a Consistent Basis and
shall not be qualified as to the scope of the audit or as to the status of the
Company or any of its Subsidiaries as a going concern. The financial information
required by this Section 5.01(a) may be delivered in the form of an Annual
Report on Form 10-K as filed with the Securities and Exchange Commission.
          (b) Quarterly Financial Statements. As soon as available and in any
event within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such quarterly period together with related
consolidated statements of income and retained earnings and of cash flows for
such quarterly period and for the portion of the fiscal year ending with such
period, in each case setting forth in comparative form consolidated figures for
the corresponding period of the preceding fiscal year and accompanied by a
certificate of the chief financial officer of the Company as having been
prepared in accordance with GAAP applied on a Consistent Basis, subject to
normal year-end audit adjustments and the absence of footnotes. The financial
information required by this Section 5.01(b) may be delivered in the form of a
Quarterly Report on Form 10-Q as filed with the Securities and Exchange
Commission.
          (c) Officer’s Certificates. At the time of delivery of the financial
statements provided for in Sections 5.01(a) and (b) hereof, a certificate of the
chief financial officer of the

33



--------------------------------------------------------------------------------



 



Company substantially in the form of Exhibit C to the effect that the Company is
in substantial compliance with the terms of this Agreement and no Default
exists, or if any Default does exist specifying the nature and extent thereof
and what action the Company proposes to take with respect thereto. Such
certificate shall set forth reasonably detailed calculations demonstrating
compliance with Sections 6.01 and 6.02.
          (d) SEC Reports. Promptly upon transmission thereof, copies of all
filings on Forms 10-K, 10-Q, 8-K and registration statements filed by the
Company with the Securities and Exchange Commission, or any successor agency,
and copies of all reports furnished by the Company to its stockholders.
          (e) Notice of Default, Litigation, etc. Upon a Responsible Party of
the Company obtaining knowledge thereof, it will give written notice to the
Administrative Agent and the Lenders (i) immediately, of the occurrence of an
event or condition consisting of a Default, specifying the nature and existence
thereof and what action the Company proposes to take with respect thereto, and
(ii) promptly, but in any event within five Business Days, of the occurrence of
any of the following with respect to the Company or any of its Subsidiaries:
(A) the pendency or commencement of any litigation, arbitral or governmental
proceeding against the Company or any of its Subsidiaries which is likely to
have a Material Adverse Effect, (B) any levy of an attachment, execution or
other process against its assets which is likely to have a Material Adverse
Effect, (C) the occurrence of an event or condition which shall constitute a
default or event of default under any other agreement for borrowed money in
excess of $50,000,000 or (D) any development in its business or affairs which
has resulted in, or which the Company reasonably believes is likely to result
in, a Material Adverse Effect.
          (f) Other Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Company or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.
          SECTION 5.02. Books and Records; Communication with Accountants. The
Company will, and will cause each of its Subsidiaries to, keep complete and
accurate books and records of its transactions in accordance with good
accounting practices. The Company will, and will cause each of its Subsidiaries
to, permit on reasonable notice officers or designated representatives of the
Administrative Agent or any Lender to visit and inspect its properties, to
examine its books and records, and to discuss the affairs, finances and accounts
of the Company and its Subsidiaries with, and be advised as to the same by, the
Company’s officers and its independent certified public accountants, all at such
reasonable times and as often as reasonably requested.
          SECTION 5.03. Compliance with Law. The Company will, and will cause
each of its Subsidiaries to, comply with all applicable laws, rules, regulations
and orders of, and all applicable restrictions imposed by all applicable
Governmental Authorities, except where any such noncompliance could not
reasonably be expected to have a Material Adverse Effect.
          SECTION 5.04. Payment of Taxes. The Company will, and will cause each
of its Subsidiaries to, pay and discharge all Taxes, assessments and
governmental charges or levies

34



--------------------------------------------------------------------------------



 



imposed upon it, or upon its income or profits, or upon any of its properties,
before they shall become delinquent, unless the same is being contested in good
faith by appropriate proceedings and adequate reserves therefor have been
established in accordance with GAAP or unless the failure to make such payments
could not reasonably be expected to have a Material Adverse Effect.
          SECTION 5.05. Insurance. The Company will, and will cause each of its
Subsidiaries to, at all times maintain in full force and effect insurance in
such amounts, covering such risks and liabilities and with such deductibles or
self-insurance retentions as are in accordance with normal industry practice.
          SECTION 5.06. ERISA. The Company will, and will cause each of its
Subsidiaries to, (a) at all times, make prompt payment of all contributions
required from the Company and each Subsidiary under all Plans and required of
the Company and each Subsidiary to meet the minimum funding standard set forth
in ERISA with respect to all Plans if the failure to make any such payment would
likely have a Material Adverse Effect; and (b) notify the Administrative Agent
immediately of any fact, including any Reportable Event (as defined in ERISA)
arising in connection with any of its Plans, which would reasonably be expected
to constitute grounds for termination thereof by the PBGC or for the appointment
by the appropriate United States District Court of a trustee to administer such
Plan, involving a Plan, the termination of which would reasonably be expected to
have a Material Adverse Effect, together with a statement, if requested by the
Lenders, as to the reason therefor and the action, if any, proposed to be taken
with respect thereof. The Company will not, nor will it permit any of its
Subsidiaries or ERISA Affiliates to, (i) terminate a Plan if any such
termination would give rise to or result in any liability, or (ii) cause or
permit to exist any event or condition which presents a material risk of
termination at the request of the PBGC, where in either (i) or (ii) that
liability would reasonably be expected to have a Material Adverse Effect.
          SECTION 5.07. Use of Proceeds. The proceeds of the Loans hereunder
will be used by each Borrower for working capital, capital expenditures, and
other lawful general corporate purposes, including support of the Company’s
commercial paper program. None of the proceeds will be used for the purpose of
purchasing or carrying any “margin stock” (as such term is defined in
Regulation U) or for the purpose of reducing or retiring any Indebtedness which
was originally incurred to purchase or carry margin stock in violation of the
requirements of Regulation U.
ARTICLE VI
Negative Covenants
          The Company hereby covenants and agrees that so long as the
Commitments are in effect and until the Loans, together with interest, fees and
other obligations which are then due and payable hereunder, have been paid in
full:
          SECTION 6.01. Net Worth. The Company will not permit the Net Worth of
the Company and its Subsidiaries at any time to be less than $675,000,000.

35



--------------------------------------------------------------------------------



 



          SECTION 6.02. Indebtedness. (a) The Company will not permit total
Indebtedness of the Company and its Subsidiaries on a consolidated basis at any
time outstanding to exceed 55% of Total Capitalization at such time.
          (b) Without limiting paragraph (a) above, the Company will not permit
any of its Subsidiaries to create, incur, assume, suffer to exist any
Indebtedness (including any Guarantee of any Indebtedness), except:
     (i) Indebtedness hereunder;
     (ii) Indebtedness of any such Subsidiary owed to the Company or to a
Subsidiary of the Company;
     (iii) Indebtedness of any such Subsidiary existing on the Effective Date
(all Indebtedness of the Subsidiaries in an amount of $1,000,000 or greater
existing on the Effective Date is described on Schedule 6.02) and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or result in an earlier maturity date;
     (iv) endorsements of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;
     (v) Indebtedness incurred in respect of (A) workers’ compensation claims,
self-insurance obligations, bankers’ acceptances, performance, surety and
similar bonds and completion guarantees provided by the Company or a Subsidiary
in the ordinary course of business, (B) performance bonds or similar obligations
of the Company or any of its Subsidiaries for or in connection with pledges,
deposits or payments made or given in the ordinary course of business, and not
for money borrowed, in connection with or to secure statutory, regulatory or
similar obligations, including obligations under health, safety or environmental
obligations, and (C) Guarantees to suppliers, lessors, licensees, contractors,
franchises or customers of obligations incurred in the ordinary course of
business and not for money borrowed;
     (vi) Indebtedness incurred by any Subsidiary constituting reimbursement
obligations with respect to letters of credit issued in the ordinary course of
business;
     (vii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument (except in the case of
daylight overdrafts) drawn against insufficient funds in the ordinary course of
business, provided, however, that such Indebtedness is extinguished within five
Business Days of incurrence; and
     (viii) Indebtedness of Subsidiaries not otherwise permitted by the
foregoing clauses of this Section; provided that the aggregate principal amount
of such additional Indebtedness of all such Subsidiaries at any one time
outstanding permitted under this clause (viii) does not exceed $25,000,000.
          SECTION 6.03. Consolidation, Merger. The Company will not, and will
not permit the Subsidiary Borrower to, dissolve, liquidate, or wind up its
affairs, or enter into any

36



--------------------------------------------------------------------------------



 



transaction of merger or consolidation unless (i) the Company or the Subsidiary
Borrower (as applicable) is the surviving corporation of such merger or
consolidation or (ii) the surviving corporation in such merger or consolidation
shall be a corporation existing under the laws of the United States of America,
any state thereof or the District of Columbia (the “Successor Corporation”), the
Successor Corporation shall expressly assume, by amendment to this Agreement
executed by the applicable Borrower, the Successor Corporation and the
Administrative Agent, the due and punctual payment of the principal of and
interest on the Loans to the applicable Borrower and all other amounts payable
by such Borrower under this Agreement and the payment and performance of every
covenant hereof on the part of the applicable Borrower and its Subsidiaries to
be performed or observed, and no Default shall have occurred or be continuing at
the time of such merger or consolidation or would result from such merger or
consolidation.
          SECTION 6.04. Transfer of Assets. The Company will not sell, lease,
transfer or otherwise dispose of all or substantially all of its property or
assets, except to a wholly-owned Subsidiary of the Company.
          SECTION 6.05. Transactions with Affiliates. The Company will not, nor
will it permit any Subsidiary to, other than in the ordinary course of business,
enter into any transaction or series of transactions, with any Affiliate of the
Company, other than on terms and conditions substantially as favorable to the
Company or such Subsidiary as would be obtainable by it in a comparable
arm’s-length transaction with a Person other than an Affiliate.
          SECTION 6.06. Liens. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any
Principal Property now owned or hereafter acquired by it to secure Indebtedness
of the Company or any Subsidiary, except:
          (a) Permitted Encumbrances;
          (b) any Lien on any property or asset of the Company or any Subsidiary
existing on the date hereof; provided that (i) such Lien shall not cover any
other property or asset of the Company or any Subsidiary and (ii) such Lien
shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (except in respect of any fees and expenses
incurred in connection with any such extension, renewal or replacement);
          (c) any Lien existing on any property or asset prior to the
acquisition thereof by the Company or any Subsidiary or existing on any property
or asset of any Person that becomes a Subsidiary after the date hereof prior to
the time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not cover
any other property or assets of the Company or any Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (except in respect of any fees and expenses
incurred in connection with any such extension, renewal or replacement);

37



--------------------------------------------------------------------------------



 



          (d) Liens on fixed or capital assets acquired, constructed or improved
by the Company or any Subsidiary; provided that (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, and (ii) such
Liens shall not cover any other property or assets of the Company or any
Subsidiary or secure any Indebtedness other than the Indebtedness incurred to
finance the acquisition, construction or improvement of such fixed or capital
assets; and
          (e) Liens not otherwise permitted hereunder; provided that, at the
time of the creation, incurrence or assumption of any Indebtedness secured by
any Lien and after giving effect thereto, the aggregate principal amount of the
Indebtedness of the Company and the Subsidiaries secured by Liens permitted
under this clause (e) does not exceed an amount equal to 10% of Tangible Net
Worth at such time.
          SECTION 6.07. Swap Agreements. The Company will not and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the Company
or any Subsidiary has actual exposure (other than those in respect of shares of
capital stock or other equity ownership interests of the Company or any of its
Subsidiaries), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Company or any Subsidiary.
          SECTION 6.08. Subsidiary Borrower. The Company will not permit the
Subsidiary Borrower to cease to be a wholly-owned Subsidiary of the Company.
ARTICLE VII
Events of Default
          SECTION 7.01. Events of Default. Upon the occurrence of any of the
following specified events (each an “Event of Default”):
          (a) Payment. Either Borrower shall (i) default in the payment when due
of any principal of any Loan, or (ii) default, and such default shall continue
for five or more days, in the payment when due of any interest on any Loan, or
of any fees or other amounts owing hereunder or in connection herewith; or
          (b) Representations. Any representation, warranty or statement made or
deemed to be made by the Company herein or in connection with this Agreement or
in any statement or certificate delivered or required to be delivered pursuant
hereto shall prove untrue in any material respect on the date as of which it was
deemed to have been made; or
          (c) Covenants. Either Borrower shall (i) default in the due
performance or observance of any term, covenant or agreement contained in
Section 5.07 or Article VI, or (ii) default in the due performance or observance
by it of any term, covenant or agreement (other than those referred to in
subsections (a), (b) or (c)(i) of this Section 7.01) contained in this Agreement
and such default shall continue unremedied for a period of at least 30 days
after notice thereof by the Administrative Agent or any Lender to the Company;
or if without the

38



--------------------------------------------------------------------------------



 



written consent of the Lenders, this Agreement shall be disaffirmed or shall
terminate, be terminable or be terminated or become void or unenforceable for
any reason whatsoever (other than as expressly provided for hereunder); or
          (d) Bankruptcy, etc. (i) Either Borrower or any of its Significant
Subsidiaries shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee, custodian
or other similar official for it or for all or any substantial part of its
assets, or either Borrower or any of its Significant Subsidiaries shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against either Borrower or any of its Significant Subsidiaries any
case, proceeding or other action of a nature referred to in clause (i) above
which (x) results in the entry of an order for relief or any such adjudication
or appointment or (y) remains undismissed, undischarged or unbonded for a period
of 60 days; or (iii) there shall be commenced against either Borrower or any of
its Significant Subsidiaries any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) either Borrower or any of its Significant Subsidiaries shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or
          (e) Defaults under Other Agreements. Either Borrower or any of its
Subsidiaries shall (A) default in any payment with respect to any Indebtedness
(other than the Loans hereunder) in excess of $50,000,000, individually or in
the aggregate for the Company and its Subsidiaries collectively, or (B) default
in the observance or performance of any agreement or condition relating to any
such Indebtedness (other than Loans hereunder) in excess of $50,000,000 or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition is to (i) cause such
Indebtedness to become due prior to its stated maturity or (ii) enable or permit
(with or without the giving of notice, the lapse of time or both) the holder or
holders of such Indebtedness or any trustee or agent on its or their behalf to
cause such Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; or
          (f) Judgments. One or more judgments or decrees shall be entered
against either Borrower or any of its Subsidiaries involving a liability of
$50,000,000 or more in any instance or in the aggregate for all such judgments
and decrees for the Company and its Subsidiaries collectively (not paid or fully
covered by insurance provided by a carrier who has acknowledged coverage or
covered by an indemnification provided by a credit-worthy indemnitor) and any
such judgments or decrees shall not have been vacated, discharged or stayed or
bonded pending appeal within 60 days from the entry thereof; or

39



--------------------------------------------------------------------------------



 



          (g) ERISA. The Company, any Subsidiary or any ERISA Affiliate shall
fail to pay when due an amount or amounts aggregating in excess of $50,000,000
which it shall have become liable to pay under ERISA; or notice of intent to
terminate a Plan or Plans which in the aggregate have unfunded liabilities in
excess of $50,000,000 (individually and collectively, a “Material Plan”) shall
be filed under ERISA by the Company, any Subsidiary or any ERISA Affiliate, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under ERISA to terminate, to impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or to cause a trustee
to be appointed to administer any Material Plan; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Material Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more members of the Controlled Group to incur a current payment obligation in
excess of $50,000,000, and the liability that, individually or in the aggregate,
would reasonably be expected to occur would result in a Material Adverse Effect;
or
          (h) Change in Control. (i) Any “person” or “group” (within the meaning
of the Securities Exchange Act of 1934 and the rules of the Securities and
Exchange Commission thereunder as in effect on the date hereof) (other than
either of the two trusts (the “Roche Trust” and the “Hubbell Trust”) which, as
of the Effective Date, each own more that 5% of the Class A Common Stock of the
Company and the beneficiaries of which are the issue of Harvey Hubbell and, in
the case of the Roche Trust, their spouses, or any future trust established for
any of the same beneficiaries) either (A) becomes the “beneficial owner” (within
the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
directly or indirectly, of voting securities of the Company (or securities
convertible into or exchangeable for such voting securities) representing 40% or
more of the combined voting power of all voting securities of the Company (on a
fully diluted basis) or (B) otherwise has the ability, directly or indirectly,
to elect a majority of the board of directors of the Company; or (ii) during any
period of up to 12 consecutive months, commencing on the Effective Date,
Continuing Directors shall cease for any reason (other than the death,
disability or retirement of a director) to constitute a majority of the board of
directors of the Company;
then, in any such event, and at any time thereafter, the Administrative Agent,
upon the direction of the Required Lenders, shall, by written notice to the
Company take any of the following actions without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrowers,
except as otherwise specifically provided for herein:
     (i) Termination. Declare the Commitments of each Lender terminated,
whereupon the Commitment of each Lender hereunder shall terminate immediately;
     (ii) Acceleration. Declare the unpaid principal of and any accrued interest
in respect of all the outstanding Loans, together with all fees and other
obligations of the Borrowers accrued hereunder, to be due whereupon the same
shall be immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers; and

40



--------------------------------------------------------------------------------



 



     (iii) Enforcement of Rights. Enforce any and all rights and remedies of the
Administrative Agent or the Lenders in respect of the Loans, including without
limitation all rights of setoff; provided however that, notwithstanding the
foregoing, if an Event of Default specified in Section 7.01(d) with respect to
either Borrower shall occur, then the Commitments of the Lenders hereunder shall
automatically terminate and the Loans, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
immediately become due and payable without the giving of any notice or other
action by the Administrative Agent or any Lender.
ARTICLE VIII
The Administrative Agent
          Each of the Lenders hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with either Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or wilful misconduct. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by a Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement,

41



--------------------------------------------------------------------------------



 



instrument or document, or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for either Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facility provided for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and

42



--------------------------------------------------------------------------------



 



information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
          Each party hereto agrees and acknowledges that (i) the Syndication
Agents do not have any duties or responsibilities in their capacities as
Syndication Agents, respectively, hereunder and shall not have, or become
subject to, any liability hereunder in such capacities and (ii) the exculpation
provisions contained herein relating to the Administrative Agent shall be
equally applicable to the Syndication Agents and the Syndication Agents shall
each receive the full benefit thereof.
ARTICLE IX
Guarantee
          In order to induce the Lenders to extend credit to the Subsidiary
Borrower hereunder, the Company hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the Subsidiary
Obligations. The Company further agrees that the due and punctual payment of the
Subsidiary Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee hereunder notwithstanding any such extension or renewal of any
Subsidiary Obligation.
          The Company waives presentment to, demand of payment from and protest
to the Subsidiary Borrower of any of the Subsidiary Obligations, and also waives
notice of acceptance of its obligations and notice of protest for nonpayment.
The obligations of the Company hereunder shall not be affected by (a) the
failure of any Lender to assert any claim or demand or to enforce any right or
remedy against the Subsidiary Borrower under the provisions of this Agreement or
otherwise; (b) any extension or renewal of any of the Subsidiary Obligations;
(c) any rescission, waiver, amendment or modification of, or release from, any
of the terms or provisions of this Agreement or any other agreement; (d) the
failure or delay of any Lender to exercise any right or remedy against any other
guarantor of the Subsidiary Obligations; (e) the failure of any Lender to assert
any claim or demand or to enforce any remedy under any other agreement or
instrument; (f) any default, failure or delay, wilful or otherwise, in the
performance of the Subsidiary Obligations; (g) any law, regulation, decree or
order of any jurisdiction, or any other event, affecting any term of the
Subsidiary Obligations or Lenders’ rights with respect thereto, including,
without limitation: (i) the application of any such law, regulation, decree or
order, including any prior approval, which would prevent the exchange of a
currency other than Dollars for Dollars or the remittance of funds outside of
such jurisdiction or the unavailability of Dollars in any legal exchange market
in such jurisdiction in accordance with normal commercial practice; or (ii) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any governmental
authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction; or (iii) any expropriation, confiscation, nationalization or
requisition by such country or any governmental authority that directly or
indirectly deprives the Subsidiary Borrower of any assets or their use or of the
ability to operate its business or a material part thereof; or (iv) any war
(whether or not declared), insurrection, revolution, hostile act, civil strife
or similar events occurring in such jurisdiction which has the

43



--------------------------------------------------------------------------------



 



same effect as the events described in clause (i), (ii) or (iii) above (in each
of the cases contemplated in clauses (i) through (iv) above, to the extent
occurring or existing on or at any time after the date of this Agreement; or
(h) any other act, omission or delay to do any other act which may or might in
any manner or to any extent vary the risk of the Company or otherwise operate as
a discharge of the Company as a matter of law or equity or which would impair or
eliminate any right of the Company to subrogation, in each case, other than
payment in full of the Subsidiary Obligations after termination of the
Commitments.
          The Company further agrees that its guarantee hereunder constitutes a
promise of payment when due (whether or not any bankruptcy or similar proceeding
shall have stayed the accrual or collection of any of the Subsidiary Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by any Lender to any balance of any
deposit account or credit on the books of any Lender in favor of the Company or
any Subsidiary or any other Person.
          The obligations of the Company hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Subsidiary Obligations, any impossibility in the performance of the Subsidiary
Obligations or otherwise, in each case, other than the defense of payment in
full of the Subsidiary Obligations.
          The Company further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Subsidiary Obligation is rescinded or must
otherwise be restored by any Lender upon the bankruptcy or reorganization of
either Borrower or otherwise.
          In furtherance of the foregoing and not in limitation of any other
right which any Lender may have at law or in equity against the Company by
virtue hereof, upon the failure of the Subsidiary Borrower to pay any Subsidiary
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Administrative
Agent, forthwith pay, or cause to be paid, to the Administrative Agent for
distribution to the Lenders in cash an amount equal the unpaid principal amount
of such Subsidiary Obligation. The Company further agrees that if payment in
respect of any Subsidiary Obligation shall be due at a place of payment other
than New York and if, by reason of any legal prohibition, disruption of currency
or foreign exchange markets, war or civil disturbance or other event, payment of
such Subsidiary Obligation at such place of payment shall be impossible or, in
the reasonable judgment of any Lender, not consistent with the protection of its
rights or interests, then, at the election of such Lender, the Company shall
make payment of such Subsidiary Obligation in New York, and shall indemnify such
Lender against any losses or expenses (including losses or expenses resulting
from fluctuations in exchange rates) that it shall sustain as a result of such
alternative payment.
          Upon payment in full by the Company of any Subsidiary Obligation of
the Subsidiary Borrower, each Lender shall, in a reasonable manner, assign to
the Company the amount of such Subsidiary Obligation owed to such Lender and so
paid, such assignment to be pro tanto to the extent to which the Subsidiary
Obligation in question was discharged by the

44



--------------------------------------------------------------------------------



 



Company, or make such disposition thereof as the Company shall direct (all
without recourse to any Lender and without any representation or warranty by any
Lender). Upon payment by the Company of any sums as provided above, all rights
of the Company against the Subsidiary Borrower arising as a result thereof by
way of right of subrogation or otherwise shall in all respects be subordinated
and junior in right of payment to the prior indefeasible payment in full of all
the Subsidiary Obligations owed by the Subsidiary Borrower to the Lenders (it
being understood that, after the discharge of all the Subsidiary Obligations due
and payable from the Subsidiary Borrower, such rights may be exercised by the
Company notwithstanding that the Subsidiary Borrower may remain contingently
liable for indemnity or other Subsidiary Obligations).
ARTICLE X
Miscellaneous
          SECTION 10.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
     (i) if to the Company, to it at 584 Derby Milford Road, Orange, Connecticut
06477-4024, Attention of James H. Biggart (Telecopy No. (203) 799-4205), with a
copy to Richard W. Davies, Vice President, General Counsel and Secretary
(Telecopy No.(203) 799-4333);
     (ii) if to the Subsidiary Borrower, to it in care of the Company as
provided in clause (i) above;
     (iii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan
and Agency Services Group, 1111 Fannin Street, 10th Floor, Houston, TX 77002,
Attention of Glenn Hector (Telecopy No. (713) 750-2938), with a copy to JPMorgan
Chase Bank, N.A., Two Corporate Drive, Suite 730, Shelton, CT 06484, Attention
of Scott Farquhar (Telecopy No.(203) 944-8495); and
     (iv) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or
either Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

45



--------------------------------------------------------------------------------



 



          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by either Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.16(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender or (vi) release the Company from its Guarantee under
Article IX (except as expressly provided in Article IX) or limit its liability
in respect of such Guarantee, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent.
          SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Company
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facility provided for herein, the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (ii) all out-of-pocket expenses incurred by
the Administrative

46



--------------------------------------------------------------------------------



 



Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.
          (b) The Company shall indemnify the Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the transactions
contemplated hereby, (ii) any Loan or the use of the proceeds therefrom,
(iii) any Environmental Liability related in any way to the Company or any of
its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee.
          (c) To the extent that the Company fails to pay any amount required to
be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
          (d) To the extent permitted by applicable law, neither of the
Borrowers shall assert, and each Borrower hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, any Loan or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable not later than
five days after written demand therefor.
          SECTION 10.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that (i) no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by either Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be

47



--------------------------------------------------------------------------------



 



construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (other than an Affiliate
of the Company) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it), with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:
     (A) the Company; provided that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under clause (a) or (d) of Article VII
has occurred and is continuing, any other assignee; and
     (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to an Affiliate of a
Lender or for an assignment to an assignee that is a Lender immediately prior to
giving effect to such assignment.
          (ii) Assignments shall be subject to the following conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Company and the Administrative Agent
otherwise consent; provided that no such consent of the Company shall be
required if an Event of Default under clause (a) or (d) of Article VII has
occurred and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not apply to rights in respect
of outstanding Competitive Loans;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
     (E) in the case of an assignment to a CLO (as defined below), the assigning
Lender shall retain the sole right to approve any amendment,

48



--------------------------------------------------------------------------------



 



modification or waiver of any provision of this Agreement; provided that the
Assignment and Assumption between such Lender and such CLO may provide that such
Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such CLO.
     For purposes of this Section 10.04(b), the terms “Approved Fund” and “CLO”
have the following meanings:
     “Approved Fund” means (a) a CLO and (b) with respect to any Lender that is
a fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
     “CLO” means any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender to an Affiliate of such
Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 10.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrowers,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative

49



--------------------------------------------------------------------------------



 



Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of either Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”), other than to an Affiliate of the Company, in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrowers, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.16(c) as though it were a
Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.15(e) as
though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
          SECTION 10.05. Survival. All covenants, agreements, representations
and warranties made by either Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by

50



--------------------------------------------------------------------------------



 



the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.13,
2.14, 2.15 and 10.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.
          SECTION 10.06. Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 3.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
          SECTION 10.07. Severability. Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 10.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of either
Borrower against any of and all the obligations of such Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
          SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a)(a) This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

51



--------------------------------------------------------------------------------



 



          (b) Each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against either
Borrower or its properties in the courts of any jurisdiction.
          (c) Each Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 10.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 10.12. Confidentiality. Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such

52



--------------------------------------------------------------------------------



 



Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to either Borrower and its obligations, (g) with
the consent of the Company or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than either Borrower. For the purposes
of this Section, “Information” means all information received from either
Borrower relating to either Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by a Borrower; provided that, in the
case of information received from either Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          SECTION 10.13. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
          SECTION 10.14. USA Patriot Act. Each Lender hereby notifies each
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), (the “Act”), it is required
to obtain, verify and record information that identifies such Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Lender to identify such Borrower in accordance with the
Act.
          SECTION 10.15. Existing Credit Agreement; Effectiveness of the
Amendment and Restatement. Until this Agreement becomes effective in accordance
with the terms of the Amendment and Restatement Agreement, the Existing Credit
Agreement shall remain in full force and effect and shall not be affected
hereby. After the Restatement Effective Date, all

53



--------------------------------------------------------------------------------



 



obligations of the Company under the Existing Credit Agreement shall become
obligations of the Company hereunder, and the provisions of the Existing Credit
Agreement shall be superseded by the provisions hereof.
          SECTION 10.16. Judgment. (a) If, for the purpose of obtaining judgment
in any court, it is necessary to convert a sum owing hereunder in one currency
into another currency, each party hereto agrees, to the fullest extent that it
may effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.
          (b) The obligations of each Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 10.16 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

54